Citation Nr: 9913791	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-33 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945 and from September 1950 to May 1952.  The 
veteran reportedly served as a member of the Pennsylvania 
National Guard from 1948 to 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran is claiming service connection for residuals of 
frostbite of the feet and hands.  The representative claims 
that there are no records for the veteran's second period of 
service and that records from his first period of service are 
incomplete.  Records of the United States Surgeon General's 
Office and the veteran's reserve records have never been 
requested.

The Court has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995);  Beausoleil v. Brown, 8 Vet. App. 459 (1996);  
as modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
(wherein the Court found there was a duty to further assist 
in the development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).


Accordingly, the case is remanded to the RO for the 
following:

1. The veteran and his representative 
should be permitted to submit any 
additional evidence in support of the 
veteran's claim.  

2. An appropriate official at the RO 
should make another attempt to obtain 
the veteran's complete service medical 
folder, including service medical 
records for his second period of 
active duty.  If appropriate, 
alternative records, such as morning 
reports and records concerning the 
veteran in the possession of Surgeon 
General's Office (SGO) should be 
requested.  The veteran's reserve 
service medical records should also be 
obtained and associated with the 
claims folder.

3. Thereafter, and only if the RO finds 
the claim well grounded, the veteran 
should be afforded a VA examination to 
determine if he has current residuals 
of frostbite.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  The 
examination should include all 
appropriate tests and evaluations.  
The examiner should then render an 
opinion as to whether or not the 
veteran currently suffers any 
residuals of frostbite that had its 
onset in service. 

4. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal, 
considering the evidence not 
previously considered in prior 
statements of the case and all 
applicable law.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

